 

Exhibit 10.2

 

Healthcare Regulatory

Agreement – Borrower

Section 232

U.S. Department of Housing

and Urban Development

Office of Residential

Care Facilities

OMB Approval No. 2502-0605

(exp. 06/30/2017)

 

Public reporting burden for this collection of information is estimated to
average 0.5 hours. This includes the time for collecting, reviewing, and
reporting the data. The information is being collected to obtain the supportive
documentation which must be submitted to HUD for approval, and is necessary to
ensure that viable projects are developed and maintained. The Department will
use this information to determine if properties meet HUD requirements with
respect to development, operation and/or asset management, as well as ensuring
the continued marketability of the properties. This agency may not collect this
information, and you are not required to complete this form, unless it displays
a currently valid OMB control number. 

 

Warning: Any person who knowingly presents a false, fictitious, or fraudulent
statement or claim in a matter within the jurisdiction of the U.S. Department of
Housing and Urban Development is subject to criminal penalties, civil liability,
and administrative sanctions. 

 

Recording requested by:

__     ______________

__     ______________

__     ______________

__     ______________

 

After recording return to:

__     ______________

__     ______________

__     ______________

__     ______________

 

Project Name:      

 

FHA Project No.:      

 

Project Location:      

 

Lender:      

 

Original Principal Amount of Note:       Date of Note:      

 

Originally endorsed for insurance under Section

 

Borrower: Profit-Motivated    ¨  Non-Profit  ¨ 

Is Non-Profit Borrower permitted to take Distributions? Yes ¨   No  ¨ 

(Failure to check the appropriate space(s) shall not affect the enforceability
or application of this Agreement.)

 



Previous versions obsoletePage 1 of 33form HUD-92466-ORCF (06/2014)

 



 

This Healthcare Regulatory Agreement – Borrower (this “Agreement”) is entered
into this _     ___ day of __     __, 20 , between __     ___, a __     __
organized and existing under the laws of _     __, whose address is __     __,
its successors, heirs, and assigns (jointly and severally) (“Borrower”) and the
U.S. Department of Housing and Urban Development, acting by and through the
Secretary, his or her successors, assigns or designates (“HUD”). Borrower is
sometimes also referred to as “Owner” or “Mortgagor” in the Loan Documents and
Program Obligations. If Borrower is also Operator, references in this Agreement
to Operator refer to Borrower. To the extent that Borrower contracts with any
other party to perform any functions included in this Agreement, Borrower shall
maintain ultimate responsibility for performance of all required functions
included herein.

 

In consideration of, and in exchange for an action by HUD, HUD and Borrower
agree to the terms of this Agreement. The HUD action may be one of the
following: HUD’s endorsement for insurance of the Note, HUD’s consent to the
transfer of any of the Mortgaged Property, HUD’s sale and conveyance of any of
the Mortgaged Property, or HUD’s consent to other actions related to Borrower,
the Project, or to the Mortgaged Property.

 

Borrower and HUD execute this Agreement in order to comply with Program
Obligations, with the requirements of the National Housing Act, as amended, and
the regulations adopted by HUD pursuant thereto. This Agreement shall continue
during such period of time as HUD shall be the owner, holder, or insurer of the
Note. Upon satisfaction of the Note, as evidenced by the discharge or release of
the Borrower’s Security Instrument, this Agreement shall automatically
terminate. However, Borrower shall be responsible for any violations of this
Agreement which occurred prior to termination.

 

Violation of this Agreement or Program Obligations may subject Borrower and
other signatories hereto to adverse actions.

 

Borrower and HUD covenant and agree as follows:

 

I. DEFINITIONS.

 

1.          DEFINITIONS. Any capitalized term or word used herein but not
defined shall have the meaning given to such term in the Borrower’s Security
Instrument. The following terms, when used in this Agreement (including when
used in the above recitals), shall have the following meanings, whether
capitalized or not and whether singular or plural, unless, in the context, an
incongruity results:

 

“Affiliate” is defined in 24 C.F.R. 200.215, or any successor regulation.

 

“Approved Use” means the use of the Project for the operation of the Healthcare
Facility as a ___     __ [insert type of facility] with __     __ [beds/units]
[of which not less than __     ___ [beds/units] are [to be] in use] and such
other uses as may be approved in writing from time to time by HUD based upon a
request made by Borrower, [Master Tenant,] or Operator, but excluding any uses
that are discontinued with the written approval of HUD.

 



Previous versions obsoletePage 2 of 33form HUD-92466-ORCF (06/2014)

 

 

“Borrower” shall mean the entity identified as “Borrower” in the first paragraph
of this Agreement, together with any successors, heirs, and assigns (jointly and
severally). “Borrower” shall include any person or entity taking title to the
Mortgaged Property whether or not such person or entity assumes the Note.
“Borrower” is sometimes also referred to in the Loan Documents and Program
Obligations as the “Obligor,” the “Owner,” and/or the “Mortgagor.”

 

“Borrower-Operator Agreement” means any agreement relating to the operation of
the Healthcare Facility by and between [Borrower OR Master Tenant] and Operator,
including any Operator Lease.

 

“Borrower’s Security Instrument” means the Healthcare [Mortgage, Deed of Trust,
Deed to Secure Debt, or other designation as appropriate in Jurisdiction],
Assignment of Leases, Rents and Revenue and Security Agreement, and shall be
deemed to be the mortgage as defined by Program Obligations.

 

“Distribution” means any disbursal, conveyance, loan or transfer of cash, any
asset of Borrower, or any other portion of the Mortgaged Property, other than in
payment of Reasonable Operating Expenses.

 

“Firm Commitment” means the commitment for insurance of advances or commitment
for insurance upon completion, dated __     __, issued to Lender by HUD under
which the debt evidenced by the Note is to be insured pursuant to a Section of
the National Housing Act.

 

“Fixtures” has the meaning set forth in the Borrower’s Security Instrument.

 

“Healthcare Facility” means that portion of the Project operated on the Land as
a Nursing Home, Intermediate Care Facility, Board and Care Home, Assisted Living
Facility and/or any other healthcare facility authorized to receive insured
mortgage financing pursuant to Section 232 of the National Housing Act, as
amended, including any commercial space included in the facility.

 

“HUD” means the U.S. Department of Housing and Urban Development acting by and
through the Secretary in the capacity as insurer or holder of the Loan under the
authority of the National Housing Act, as amended, the Department of Housing and
Urban Development Act, as amended, or any other federal law or regulation
pertaining to the Loan or the Project.

 

“Improvements” has the meaning set forth in the Borrower’s Security Instrument.

 



Previous versions obsoletePage 3 of 33form HUD-92466-ORCF (06/2014)

 

 

“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note or the Loan Documents, including prepayment premiums,
late charges, default interest, and advances to protect the security as provided
in the Loan Documents.

 

“Land” has the meaning set forth in the Borrower’s Security Instrument and is
also legally described on Exhibit A, attached hereto and incorporated herein.

 

“Lender” means the entity identified as “Lender” in the first paragraph of the
Borrower’s Security Instrument, or any subsequent holder of the Note, and
whenever the term “Lender” is used herein, the same shall be deemed to include
the “Obligee”, or the “Trustee(s)” and the “Beneficiary” of the Borrower’s
Security Instrument, and shall also be deemed to be the “Mortgagee” as defined
by Program Obligations.

 

“Loan Documents” has the meaning set forth in the Borrower’s Security
Instrument.

 

[“Master Lease” means that certain [Name of Master Lease], in which the
Healthcare Facility is aggregated with other HUD-insured healthcare facilities
and leased to the Master Tenant.]

 

[“Master Tenant” means __     __, a __     __ organized and existing under the
laws of __     __, the master tenant pursuant to the Master Lease.]

 

[“Master Tenant’s Regulatory Agreement” means that certain Healthcare Regulatory
Agreement – Master Tenant, relating to the Project and entered into by Master
Tenant for the benefit of HUD.]

 

“Mortgaged Property” has the meaning set forth in the Borrower’s Security
Instrument.

 

“Non-Profit Borrower” means a Borrower that is treated under the Firm Commitment
as an entity organized for purposes other than profit or gain for itself or
persons identified therewith, pursuant to Section 501(c)(3) or other applicable
provisions of the Internal Revenue Code. For transactions entered into pursuant
to Section 223(a)(7) of the National Housing Act, a Borrower who executed with
HUD’s permission a “for-profit” regulatory agreement in connection with the
original loan being refinanced through this transaction shall not be considered
a “Non-Profit Borrower” for purposes of this Agreement and may designate itself
as a “Profit-Motivated” entity on page 1, provided, however, that any conditions
in the Firm Commitment conflicting with the above statement shall control.

 

“Note” means the Note executed by Borrower, described in the Borrower’s Security
Instrument, including all schedules, riders, allonges and addenda, as such Note
may be amended from time to time.

 

“Notice” is defined in Section 45.

 



Previous versions obsoletePage 4 of 33form HUD-92466-ORCF (06/2014)

 

 

“Operator” means __     ___, a ___     ____ organized and existing under the
laws of __     ___, or any subsequent operator approved by HUD.

 

“Operator Lease” means a lease by [Borrower OR Master Tenant] to Operator
providing for the operation of the Healthcare Facility.

 

“Operator’s Regulatory Agreement” means that certain Healthcare Regulatory
Agreement - Operator relating to the Project and entered into by Operator for
the benefit of HUD.

 

“Personalty” has the meaning set forth in the Borrower’s Security Instrument.

 

“Principal” is defined in 24 C.F.R. 200.215, and any successor regulation,
provided that for purposes of the Loan Documents, “Principal” shall also include
the managing member and any other member that has a twenty-five percent (25%) or
more interest in a limited liability company.

 

“Program Obligations” means (1) all applicable statutes and any regulations
issued by HUD pursuant thereto that apply to the Project, including all
amendments to such statutes and regulations, as they become effective, except
that changes subject to notice and comment rulemaking shall become effective
only upon completion of the rulemaking process, and (2) all current requirements
in HUD handbooks and guides, notices, and mortgagee letters that apply to the
Project, and all future updates, changes and amendments thereto, as they become
effective, except that changes subject to notice and comment rulemaking shall
become effective only upon completion of the rulemaking process, and provided
that such future updates, changes and amendments shall be applicable to the
Project only to the extent that they interpret, clarify and implement terms in
this Agreement rather than add or delete provisions from such document.
Handbooks, guides, notices, and mortgagee letters are available on HUD’s
official website: http://www.hud.gov/offices/adm/hudclips/index.cfm or a
successor location to that site.

 

“Project” has the meaning set forth in the Borrower’s Security Instrument.

 

“Property Jurisdiction” is any jurisdiction in which the Land is located.

 

“Reasonable Operating Expenses” means expenses that arise from the operation,
maintenance and routine repair of the Project, including all payments and
deposits required under this Agreement and any of the Loan Documents, and comply
with the requirements of 24 C.F.R. 232.1007, or successor regulation.

 

“Rent,” “Profits” and “Income” shall include: all rent due pursuant to any
Master Lease or Operator Lease; any payments due pursuant to any Residential
Agreement; any other lease payments, revenues, charges, fees and assistance
payments arising from the operation of the Project, including but not limited
to, if and for so long as applicable, commercial leases, workers’ compensation,
social security, Medicare, Medicaid, and other third-party reimbursement
payments, Accounts Receivable (as defined in the Borrower’s Security Instrument)
and all payments and income arising from the operation of the Healthcare
Facility and/or the provision of services to residents thereof.

 



Previous versions obsoletePage 5 of 33form HUD-92466-ORCF (06/2014)

 

 

“Reserve for Replacement” is defined in Section 13.

 

“Residential Agreement” means a lease or other resident agreement between the
operator of the Healthcare Facility and a resident setting forth the terms of
the resident’s living arrangement and the provision of any related services.

 

“Residual Receipts” means certain funds held by a Non-Profit Borrower which are
restricted in their use by this Agreement and Program Obligations, and otherwise
described in Section 17.

 

“Surplus Cash” is defined in Section 15.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, that are levied, assessed or
imposed by any public authority or quasi-public authority, and that, if not
paid, could become a lien on the Land or the Improvements.

 

“Waste” means a failure to keep the Project in decent, safe and sanitary
condition and in good repair. “Waste” also means the failure to meet certain
financial obligations regarding the payment of Taxes and the relinquishment of
the possession of Rents. During any period in which HUD insures the Loan or
holds a security interest on the Mortgaged Property, Waste is committed when,
without Lender’s and HUD’s express written consent, Borrower:

 

(1)physically changes, or permits changes to, the Mortgaged Property, whether
negligently or intentionally, in a manner that reduces its value;

 

(2)fails to maintain the Mortgaged Property in decent, safe, and sanitary
condition and in good repair;

 

(3)fails to pay, or cause to be paid, before delinquency any Taxes that because
of such failure, may subject the Project to a lien having priority over the
Borrower’s Security Instrument;

 

(4)materially fails to comply with covenants in the Note, the Borrower’s
Security Instrument, this Agreement, or any of the Loan Documents respecting
physical care, maintenance, construction, abandonment, demolition, or insurance
against casualty of the Mortgaged Property; or

 

(5)retains possession of Rents to which Lender or its assigns have the right of
possession under the terms of the Loan Documents.

 



Previous versions obsoletePage 6 of 33form HUD-92466-ORCF (06/2014)

 

 

II. CONSTRUCTION; REPAIRS.

 

2.          CONSTRUCTION FUNDS. Borrower shall keep construction funds of the
Project, if any, separate and apart from operating funds of the Project,
including without limitation any funds necessary to operate the Healthcare
Facility.

 

3.          UNPAID OBLIGATIONS. Borrower certifies that upon final endorsement
of the Note by HUD, Borrower shall have no unpaid obligations in connection with
the purchase of the Mortgaged Property, the construction of the Mortgaged
Property, or with respect to the Borrower’s Security Instrument except such
unpaid obligations as have the written approval of HUD as to terms, form and
amount.

 

4.          LENDER’S CERTIFICATE. Borrower shall be bound by the terms of either
the Lender’s Certificate, a copy of which has been provided to Borrower, and/or
the Request for Endorsement of Credit Instrument & Certificate of Lender,
Borrower & General Contractor, as applicable (a copy of which has been provided
to Borrower), insofar as the applicable document establishes or reflects
obligations of Borrower, and Borrower agrees that the fees and expenses
enumerated in the applicable document have been fully paid or payment has been
provided for as set forth in the applicable document and that all funds
deposited with Lender shall be used for the purposes set forth in the applicable
document insofar as Borrower has rights and obligations in respect thereto.

 

5.          CONSTRUCTION COMMENCEMENT/REPAIRS. Borrower shall not commence, and
has not commenced, construction or substantial rehabilitation of the Mortgaged
Property prior to HUD endorsement of the Note except as permitted by Program
Obligations or as otherwise permitted by HUD, and provided that this Section 5
is not applicable if HUD has given prior written approval to an early
commencement or early start of construction, or if this Project is an Insurance
Upon Completion loan or involves a loan refinancing.

 

6.          DRAWINGS AND SPECIFICATIONS. The Project shall be constructed in
accordance with the terms of the Construction Contract as approved by HUD, if
any, and with the “Drawings and Specifications,” as such term is referred to in
such Construction Contract.

 

7.          REQUIRED CONSTRUCTION PERMITS. Unless otherwise required in the
Construction Contract and Building Loan Agreement, Borrower has obtained all
necessary certificates, permits, licenses, qualifications, authorizations,
consents and approvals from all necessary Governmental Authorities to own,
construct or substantially rehabilitate, to carry out all of the transactions
required by the Loan Documents and to comply with all applicable federal
statutes and regulations of HUD in effect on the date of the Firm Commitment,
except for those, if any, which customarily would be obtained at a later date,
at an appropriate stage of construction or completion thereof, and which the
Borrower shall obtain in the future. The licenses and permits that are in effect
as of the date hereof are sufficient to allow any construction (or substantial
rehabilitation, as applicable) of the Improvements to proceed to completion in
the ordinary course. As the construction (or substantial rehabilitation, as
applicable) of the Project progresses, unless otherwise required by the
Construction Contract, Borrower shall procure and submit all necessary building
and other permits required by Governmental Authorities. The Project shall not be
available for residency by any resident, nor shall the Healthcare Facility
commence operations, except to the extent approved by prior written consent of
HUD and of all other legal authorities having jurisdiction of the Project.

 



Previous versions obsoletePage 7 of 33form HUD-92466-ORCF (06/2014)

 

 

8.          PRE-COMPLETION ACCOUNTING REQUIREMENTS. Borrower shall submit an
accounting to HUD, as required by Program Obligations, for all receipts and
disbursements during the period starting with the date of first occupancy of the
Mortgaged Property after [initial] endorsement of the Note and ending, at the
option of Borrower, any date after completion of the Project, as determined in
accordance with Program Obligations. Any income of the Project in excess of
disbursements for HUD-approved construction and development costs and Reasonable
Operating Expenses, as such excess is determined by HUD, shall be treated as a
recovery of construction cost, except as otherwise allowed in Program
Obligations.

 

III. FINANCIAL MANAGEMENT.

 

9.          OUTSTANDING OBLIGATIONS. Borrower shall have no obligations as of
the date of this Agreement except those approved by HUD in writing and, except
for those approved obligations, the Land has been paid for in full (or if the
Land is subject to a leasehold interest, it must be subject to a HUD-approved
lease), and is free from any liens or purchase money obligations, except as
approved by HUD. As of the date hereof, all contractual obligations relating to
the Project have been fully disclosed to HUD.

 

10.         PAYMENTS. Borrower shall make promptly all payments, including any
deposits to required reserves, due under the Loan Documents, including without
limitation the Note and the Borrower’s Security Instrument.

 

11.         PROPERTY AND OPERATION; ENCUMBRANCES.

 

(a)          Borrower shall deposit all receipts of Borrower relating to the
Project including all Rents, Advances, and equity or capital contributions
required under the Firm Commitment or otherwise advanced for the purpose and as
part of the Mortgaged Property, in the name of Borrower, for the benefit of the
Project, in a federally insured depository or depositories and in accordance
with Program Obligations, provided that, in accordance with Program Obligations,
an account held in an institution approved by the Government National Mortgage
Association may have a balance that exceeds the amount to which such deposit
insurance is limited. Equity or capital contributions shall not include certain
syndication proceeds, such as proceeds from Low Income Housing Tax Credit
transactions used to repay bridge loans, all as more fully set forth in Program
Obligations. Such funds shall be withdrawn only in accordance with the
provisions of this Agreement and Program Obligations. Any person or entity
receiving Mortgaged Property or any other proceeds of the Project other than for
eligible purposes pursuant to this Agreement shall immediately deliver such
Mortgaged Property or other proceeds to Borrower for the benefit of the Project
and failing so to do shall hold and be deemed to hold such Mortgaged Property in
trust for the benefit of the Project.

 



Previous versions obsoletePage 8 of 33form HUD-92466-ORCF (06/2014)

 

 

(b)          Borrower shall not engage in any business or activity, including
the operation of any other project or other healthcare facility, or other
ancillary businesses, or incur any liability or obligation not in connection
with the Project. Borrower shall not acquire an Affiliate or contract to enter
into any affiliation with any party, except as approved by HUD.

 

(c)          Borrower shall immediately satisfy or obtain a release of any
mechanic’s lien, attachment, judgment lien, or any other lien that attaches to
the Mortgaged Property, except to the extent permitted by HUD.

 

(d)          Penalties, including but not limited to delinquent tax penalties,
shall not be paid from the Mortgaged Property except to the extent such payments
are considered Distributions and are allowed pursuant to this Agreement.

 

(e)          Borrower shall promptly notify HUD of the appointment of any
receiver for the Project, the filing of a petition in bankruptcy or insolvency
or for reorganization, as well as the retention of any attorneys, consultants or
other professionals in anticipation of such an appointment or filing.

 

(f)          Borrower shall cause the Project to be insured at all times in
accordance with the Borrower’s Security Instrument and Program Obligations, and
Borrower shall notify HUD of all payments received, or claimed, from an insurer.

 

(g)          Borrower shall notify HUD of any action or proceeding relating to
any condemnation or other taking, or conveyance in lieu thereof, of all or any
part of the Mortgaged Property, whether direct or indirect condemnation.

 

(h)          Borrower shall notify HUD of any litigation proceeding filed
against Borrower or Principals, Operator, the Healthcare Facility, or the
Project, or any litigation proceeding filed by Borrower, pursuant to Program
Obligations.

 

(i)          If the Healthcare Facility is an Assisted Living Facility, Borrower
shall require that no more than one person shall occupy any residential unit of
the Healthcare Facility unless Operator receives prior written consent from all
residents of such unit.

 



Previous versions obsoletePage 9 of 33form HUD-92466-ORCF (06/2014)

 

 

12.         FINANCIAL ACCOUNTING. Borrower shall keep the books and accounts of
the operation of the Mortgaged Property in accordance with Program Obligations.
Financial records of Borrower and the Project shall be complete, accurate and
current at all times. Posting must be made at least monthly to the ledger
accounts, and year-end adjusting entries must be posted promptly in accordance
with sound accounting principles. All expenditures in connection with the
Project must be fully documented so as to provide reasonable assurance to all
persons or entities that review such expenditures that such expenditures are
permitted under Program Obligations. Undocumented expenses shall not be
considered Reasonable Operating Expenses.

 

13.         RESERVE FOR REPLACEMENT.

 

(a)          Borrower shall establish and maintain a Reserve for Replacement
account for defraying certain costs for replacing major structural elements and
mechanical equipment of the Project or for any other purpose. The Reserve for
Replacement shall be deposited with Lender or in a safe and responsible
depository designated by Lender in accordance with Program Obligations. Such
funds shall at all times remain under the control of Lender or Lender’s
designee, whether in the form of a cash deposit or invested in obligations of,
or fully guaranteed as to principal by, the United States of America or in such
other investments as may be allowed by HUD and shall be held in accounts insured
or guaranteed by a federal agency and in accordance with Program Obligations.

 

(b)          Borrower shall deposit at endorsement of the Note an initial amount
of $__     _, if applicable, and Borrower shall deposit a monthly amount of
$__     __, concurrently with the beginning of payments towards amortization of
the Note unless a different date or amount is established by HUD. At least every
ten years, starting 20_     _, and more frequently at HUD’s discretion, Borrower
shall submit to HUD a written analysis of its use of the Reserve for Replacement
during the prior ten years and the projected use of the Reserve for Replacement
funds during the coming ten years in accordance with Program Obligations. The
amount of the monthly deposit may be increased or decreased from time to time at
the written direction of HUD without a recorded amendment to this Agreement. In
connection therewith, every ten years starting 20_     _, the Lender shall
obtain a physical and capital needs assessment report for HUD to evaluate. The
cost of such report may be paid from the Reserve for Replacements. HUD may, in
its sole discretion, require Borrower to maintain a minimum balance in the
account, in an amount to be set by HUD. [Insert if applicable: The amount of
such required minimum balance is: __     __] [Insert the following sentence, if
applicable: In addition to the required monthly deposits to the said reserve
fund, the balance in the replacement reserve fund existing with respect to the
Project under FHA Project No. __     ___ [Insert old FHA Project Number] shall
be transferred to the replacement reserve fund to be established pursuant to
this Agreement under FHA Project No. ___     __ [Insert New FHA Project Number].

 

(c)          Borrower shall carry the balance in this account on the financial
records as a restricted asset. The Reserve for Replacement shall be invested in
accordance with Program Obligations, and any interest earned on the investment
shall be deposited in the Reserve for Replacement for use by the Project in
accordance with this Section 13.

 



Previous versions obsoletePage 10 of 33form HUD-92466-ORCF (06/2014)

 

 

(d)          Disbursements from such account shall only be made after consent,
in writing, of HUD, which may be given or withheld in HUD’s sole discretion. In
the event of a notification of default under the terms of the Borrower’s
Security Instrument pursuant to which the Indebtedness has been accelerated, a
written notification by HUD to Borrower of a violation of this Agreement, or at
such other times as determined solely by HUD, HUD may direct the application of
the balance in such account to the amount due on the Indebtedness as accelerated
or for such other purposes as may be determined solely by HUD.

 

(e)          Upon Borrower’s full satisfaction of all of its obligations under
the Loan Documents, any monies remaining in the Reserve for Replacement account
shall be released to Borrower or its designee.

 

(f)          Borrower may, only with the advance written approval of HUD, borrow
funds from the Reserve for Replacement for Reasonable Operating Expenses as
provided in Program Obligations. Such funds shall be repaid to the Reserve for
Replacement by Borrower pursuant to the terms approved by HUD prior to the
making of such loan. To the extent HUD does not specify repayment requirements,
Borrower shall repay the Reserve for Replacement in full within thirty (30) days
of the approved withdrawal. If Borrower fails to timely make any repayment
installment pursuant to the terms approved by HUD, upon notice from HUD,
Borrower shall immediately repay the full amount of such loan from non-Project
funds.

 

14.         [RESERVED.] [If a long-term debt service reserve is required, insert
deal-specific provisions in accordance with Program Obligations and the Firm
Commitment.]

 

15.         SURPLUS CASH.

 

(a)          Surplus Cash shall be calculated semi-annually, at the end of the
first six months of the Borrower’s annual fiscal year, and at the end of the
Borrower’s annual fiscal year.  Each Surplus Cash calculation shall be submitted
to Lender and HUD with the filing of Borrower’s Annual Financial Reports, unless
otherwise required by HUD.

 

(b)          “Surplus Cash” means any cash remaining after:

 

(i)the payment of (1) all sums due or currently required to be paid by Borrower
under the Loan Documents, including any required deposits into reserves; and (2)
all of Borrower’s obligations relating to the Project other than those required
to be paid under the Loan Documents, unless funds for such payments have been
set aside or deferment of payment has been approved by HUD; and

 

(ii)the segregation of all amounts required to be held in trust (e.g., tenant
security deposits) and all amounts required to be held (segregated) in other
restricted asset accounts of the Project (e.g., Reserve for Replacements)
pursuant to this Agreement, the Loan Documents and Program Obligations.

 



Previous versions obsoletePage 11 of 33form HUD-92466-ORCF (06/2014)

 

 

16.         DISTRIBUTIONS.

 

(a)          Borrower may make and take Distributions of Mortgaged Property, to
the extent and as permitted by the law of the applicable jurisdiction, pursuant
to the restrictions below, including without limitation the reconciliation
requirements set forth in Section 16(d); provided however that, except as may be
approved by HUD or permitted under Program Obligations, or as otherwise provided
in this Agreement, Distributions of Mortgaged Property are prohibited for
Non-Profit Borrowers.

 

(b)          Distributions shall not be made:

 

(i)from borrowed funds (unless the Borrower is Operator and such Distribution is
permitted under the Operator’s Regulatory Agreement and Program Obligations) or
prior to the completion of the construction or rehabilitation of the Project;

 

(ii)after HUD has given written notice to Borrower of a violation or default
under this Agreement and/or after Lender has given written notice to Borrower of
a violation or default under any of the Loan Documents, and until the terms of
such notices of violation or default have been satisfied to the satisfaction of
HUD and/or Lender, as applicable;

 

(iii)when Borrower or the Project is under a forbearance agreement;

 

(iv)If: (A) necessary services for the operation of the Healthcare Facility are
not being provided on a regular basis, which failure Borrower knows or should
have known about in the exercise of due care; (B) written notices of necessary
physical repairs or deficiencies involving exigent or significant health or
safety risks to residents in connection with the Project (including but not
limited to building code violations) by other Governmental Authorities and/or by
HUD have been issued and remain unresolved to the satisfaction of the issuing
Governmental Authority, (C) Borrower has been notified in writing by HUD, Lender
or other Governmental Authority that necessary physical repairs and/or
deficiencies exist in connection with the Project and Borrower has not corrected
or cured, or caused to be corrected or cured, the identified items to HUD’s
satisfaction, (D) there remain any outstanding loans from the Reserve for
Replacement or Residual Receipts account, or any required deposits to such
accounts have not been made when due, or (E) the Reserve for Replacement account
or any other required reserve does not have the minimum balance required by HUD;
and/or

 



Previous versions obsoletePage 12 of 33form HUD-92466-ORCF (06/2014)

 

 

(v)if the Borrower is also Operator, at any time that Operator is prohibited
from distributing, advancing or otherwise using funds attributable to the
Healthcare Facility (e.g., failure to timely file financial reports or when
Healthcare Facility Working Capital is negative).



 

(c)          Any Distribution of any funds, which the party receiving such funds
is not entitled to retain hereunder, shall be returned to Borrower’s
Project-related accounts immediately.

 

(d)          Upon each required calculation of Surplus Cash, Borrower must
demonstrate positive Surplus Cash, or to the extent Surplus Cash is negative,
repay to Project-related accounts any Distributions taken during such
calculation period. Such repayment must be made within thirty (30) days of the
conclusion of the reporting period, or such longer period approved by HUD.

 

(e)          If a Non-Profit Borrower has been permitted to take Distributions,
as indicated on the first page of this Agreement, and to the extent the annual
audited financial statement of such Non-Profit Borrower demonstrates Surplus
Cash, such Non-Profit Borrower may make Distributions of such Surplus Cash, upon
the following conditions:

 

(i)Distributions may only be made after the end of any annual or semi-annual
fiscal period, and when the Borrower can demonstrate positive Surplus Cash
pursuant to Section 15, at the end of the immediately prior annual or
semi-annual fiscal period;

 

(ii)Operator is in good standing with the applicable licensing agency and has no
open state compliance issues or special focus facility designation;

 

(iii)No unresolved audit findings in the annual audited financial statements
exist relating to the Project;

 

(iv)Borrower and Operator are in compliance with the terms of this Agreement and
the Operator’s Regulatory Agreement, respectively, with no notice of
noncompliance or violation from HUD;

 

(v)No defaults exist under any of the Loan Documents and all payments required
by any of the Loan Documents are current, with no notice of noncompliance or
violation from HUD; and

 

(vi)The balance of the Residual Receipts account remains equal to no less than
six months of the Borrower’s required debt service (including any mortgage
insurance premium, escrow deposit, reserve deposits, or any other payments
required by Borrower pursuant to the Loan Documents).

 



Previous versions obsoletePage 13 of 33form HUD-92466-ORCF (06/2014)

 

 

The Non-Profit Borrower making Distributions must evidence, with appropriate
documentation sufficient for audit and HUD monitoring purposes, compliance with
each condition listed above at the time such Distribution is made, and must
retain such documentation in accordance with Program Obligations, for audit and
HUD monitoring purposes.

 

17.         RESIDUAL RECEIPTS.

 

(a)          Any Non-Profit Borrower shall establish and maintain a Residual
Receipts account.  Unless and until otherwise approved in writing by HUD,
Residual Receipts and the Residual Receipts account shall be restricted as set
forth in this Section 17. Within ninety (90) days after the end of the annual or
semi-annual fiscal period for which Surplus Cash is calculated, Borrower shall
deposit into the Residual Receipts account an amount equal to the excess, if
any, of (i) Surplus Cash as of the end of such fiscal period over (ii) the
amount of any permitted Distributions therefrom.

 

(b)          Residual Receipts shall be deposited with Lender or in a safe and
responsible depository designated by Lender in accordance with Program
Obligations. Residual Receipts shall at all times remain under the control of
Lender or Lender’s designee, whether in the form of a cash deposit or invested
in obligations of, or fully guaranteed as to principal by, the United States of
America or in such other investments as may be allowed by HUD and shall be held
in accounts insured or guaranteed by a federal agency and in accordance with
Program Obligations.

 

(c)          Borrower shall carry the balance in such account on the financial
records as a restricted asset. Residual Receipts shall be invested in accordance
with Program Obligations, and any interest earned on the investment shall be
deposited in the Residual Receipts account for use by the Project in accordance
with this Section 17.

 

(d)          Disbursements from such account shall only be made after consent,
in writing, of HUD, which may be given or withheld in its sole discretion,
provided that, if the Non-Profit Borrower has been permitted to take
Distributions as indicated on the first page of this Agreement, then HUD shall
apply the conditions enumerated in Section 16(e) in granting or withholding such
consent. In the event of a notification of default under the terms of the
Borrower’s Security Instrument, pursuant to which the Indebtedness has been
accelerated, a written notification by HUD to Borrower of a violation of this
Agreement or at such other times as determined solely by HUD, HUD may direct the
application of the balance in such account to the amount due on the Indebtedness
as accelerated or for such other purposes as may be determined solely by HUD.

 



Previous versions obsoletePage 14 of 33form HUD-92466-ORCF (06/2014)

 

 

(e)          Upon Borrower’s full satisfaction of all its obligations under the
Loan Documents, all funds remaining in the Residual Receipts account shall be
released to the Borrower.

 

(f)          Borrower may, only with the advance written approval of HUD, borrow
funds from Residual Receipts for Reasonable Operating Expenses as provided in
Program Obligations or for such other purposes as HUD may permit. Such funds
shall be repaid to the Residual Receipts account pursuant to the terms approved
by HUD prior to the making of such loan. To the extent HUD does not specify
repayment requirements, Borrower shall repay the Residual Receipts account in
full within thirty (30) days of the approved withdrawal. If Borrower fails to
timely make any repayment installment pursuant to the terms approved by HUD,
upon notice from HUD, Borrower shall immediately repay the full unrepaid amount
of all such loan from non-Project funds.

 

18.         ADVANCES.

 

(a)          All advances made by Borrower (or by a member, partner, shareholder
of Borrower, or other individual or entity acting on behalf of Borrower) for
Reasonable Operating Expenses or otherwise for the benefit of the Project must
be deposited into the Project’s operating account, or otherwise as directed by
HUD, as required by Program Obligations.

 

(b)          Interest may accrue, and be paid, on such advances pursuant to
terms approved by HUD in advance in writing.

 

(c)          Repayments of advances must be approved by HUD, or as otherwise
provided in Program Obligations.

 

19.         PROJECT RECORDS. Borrower shall:

 

(a)          Make and keep books, records, and accounts, in such reasonable
detail, so as to fully, accurately, and fairly reflect the activities of
Borrower.

 

(b)          Record the Project’s assets, liabilities, revenues, expenses,
receipts and disbursements in separate accounts from any other assets,
liabilities, revenues, expenses, receipts and disbursements of Borrower so as to
permit the production of a Statement of Financial Position, a Statement of
Profit and Loss (Statement of Activities), and a Statement of Cash Flows for
Borrower in which the activities of Borrower are separately identifiable from
the activities of the Operator, unless Borrower is also Operator.

 

(c)          Devise and maintain a system of internal accounting controls
sufficient to provide reasonable assurances that:

 

(i)Transactions are executed, and access to assets is permitted, only in
accordance with Borrower’s authorization;

 



Previous versions obsoletePage 15 of 33form HUD-92466-ORCF (06/2014)

 

 

(ii)Transactions are accurately and timely recorded to permit the preparation of
quarterly and annual financial reports in conformity with applicable Program
Obligations;

 

(iii)Transactions are timely recorded in sufficient detail so as to permit an
efficient audit of the Borrower’s books and records in accordance with Generally
Accepted Auditing Standards (GAAS), Generally Accepted Government Auditing
Standards (GAGAS), and other applicable Program Obligations; and

 

(iv)Transactions are timely recorded in sufficient detail so as to maintain
accountability of the Borrower’s assets. The recorded accountability for assets
shall be compared with the existing assets at reasonable intervals, but not less
than annually, and appropriate action shall be taken with respect to any
differences.

 

(d)          Make the books, records and accounts of Borrower available for
inspection by HUD or its authorized representatives, after reasonable prior
notice, during normal business hours, at the Project or other mutually agreeable
location or, at HUD’s request, shall provide legible copies of such documents to
HUD or its authorized representatives within a reasonable time after HUD or its
authorized representative makes a request for such documents.

 

(e)          Include as a requirement in any operating or management contract
that the books, records, and accounts of any agent of Borrower, as they pertain
to the operations of the Project, shall be kept in accordance with the
requirements of this Section 19 and be available for examination by HUD or its
authorized representatives after reasonable prior notice during customary
business hours at the Project or other mutually agreeable location or, at HUD’s
request, the Management Agent shall provide legible copies of such documents to
HUD or its authorized representatives within a reasonable time after HUD or its
authorized representative makes the request.

 

20.         ANNUAL FINANCIAL REPORTS.

 

(a)          For so long as any portion or portions of this Section 20 are not
expressly waived or modified in writing by HUD, within ninety (90) days, or such
longer period established in writing by HUD, following the end of each fiscal
year, Borrower shall furnish HUD and Lender with a complete annual financial
report of all of Borrower’s financial activities for the immediately preceding
fiscal year, or for such other period as approved by HUD in writing, prepared in
accordance with Generally Accepted Accounting Principles (GAAP). For purposes of
this Section 20, where Borrower is also Operator, and without limiting the
requirements for Operator’s submission of financial reports to HUD under the
Operator’s Regulatory Agreement, financial activities of Borrower and the
Project shall include all of the activities of both Borrower and Operator. To
the extent any records or other information of the Project is held by Operator,
or any management agent or Affiliate, Borrower shall cause such entity to
provide such information to Borrower, Lender, and HUD, and every contract
related to the Project with Operator, or any management agent or Affiliate,
shall include the provision that such information shall be provided on demand.
All annual financial reports furnished to HUD required herein shall be furnished
in accordance with 24 C.F.R. 5.801 and other Program Obligations, and shall
include a certification in content and form prescribed by HUD and certified by
Borrower.

 



Previous versions obsoletePage 16 of 33form HUD-92466-ORCF (06/2014)

 

 

(b)          In addition, except as otherwise provided in this Section 20,
annual financial reports shall be audited in accordance with Generally Accepted
Auditing Standards (GAAS) and Government Auditing Standards (GAS), and certified
by a certified public accountant licensed or certified by a regulatory authority
of a state or other political subdivision of the United States, which authority
makes such certified public accountant subject to regulations, disciplinary
measures, or codes of ethics prescribed by law. Such certified public accountant
must have no business relationship with Borrower other than for the provision of
tax consulting and return preparation and auditing services.

 

(c)          Any Non-Profit Borrower shall submit audited annual financial
reports, as applicable, pursuant to federal notice (e.g., Office of Management
and Budget Circular A-133). However, notwithstanding any additional time
provided for Non-Profit Borrowers to submit audited annual financial reports,
such Borrowers shall still be required to submit unaudited annual financial
reports pursuant to Section 20(a), except that, for Borrowers that elect to
submit their required audited annual financial reports early (i.e. within the
time specified in Section 20(a)), the requirement to submit unaudited annual
financial reports shall be waived.

 

(d)          If Borrower fails to submit any annual financial report required by
this Section 20 within ninety (90) days of the required due date, HUD, at its
sole election, and without relieving Borrower of its requirement to file such
report, may thereafter examine, or cause to be examined at Borrower’s expense,
the books and records of Borrower and the Project for purposes of preparing a
report of the operations of the Project for HUD’s use.

 

(e)          Auditing costs and tax return preparation costs may be charged as
Reasonable Operating Expenses only to the extent they are required of Borrower
itself by state law, the Internal Revenue Service (“IRS”), the Securities and
Exchange Commission, or HUD. Neither IRS audit costs nor costs of tax return
preparation for partners, members, shareholders, Principals or Affiliates of
Borrower are considered Reasonable Operating Expenses.

 



Previous versions obsoletePage 17 of 33form HUD-92466-ORCF (06/2014)

 

 

IV. PROJECT MANAGEMENT.

 

21.         PRESERVATION, MANAGEMENT AND MAINTENANCE OF THE MORTGAGED PROPERTY.
Borrower (a) shall not commit or permit Waste, (b) shall not abandon the
Mortgaged Property, (c) shall restore or repair promptly, or cause to be
restored or repaired promptly, in a good and workmanlike manner, any damaged
part of the Project to the equivalent of its original condition, or such other
condition as HUD may approve in writing, whether or not litigation or insurance
proceeds or condemnation awards are available to cover any costs of such
restoration or repair, and (d) shall keep, or cause to be kept, the Project in
decent, safe, sanitary condition and good repair, including the replacement of
Personalty and Fixtures with items of equal or better function and quality.
Obligations (a) through (d) of this Section 21 are absolute and unconditional
and are not limited by any conditions precedent and are not contingent on the
availability of financial assistance from HUD or on HUD’s performance of any
administrative or contractual obligations. In the event all or any of the
Improvements shall be destroyed or damaged by fire, by an exercise of the power
of eminent domain, by failure of warranty, or other casualty, the money derived
from any settlement, judgment, or insurance on any portion of the Project shall
be applied in accordance with the terms of Program Obligations and the
Borrower’s Security Instrument or as otherwise may be directed in writing by
HUD.

 

22.         FLOOD HAZARDS. Borrower shall maintain, or cause to be maintained,
flood insurance as required by Program Obligations.

 

23.         CONTRACTS FOR GOODS AND SERVICES. Consistent with Program
Obligations, to the extent that Borrower obtain, or cause to be obtained,
contracts for goods, materials, supplies, and services (“Goods and Services”) at
costs, amounts, and terms that do not exceed reasonable and necessary levels and
those customarily paid in the vicinity of the Land for Goods and Services
received. The purchase price of Goods and Services shall be based on quality,
durability and scope of work. Reasonable Operating Expenses do not include
amounts paid for betterments as defined in the Property Jurisdiction or the
Improvements unless determined by HUD to be prudent and appropriate. If the
Borrower is acquiring goods and services whose costs exceed five percent (5.00%)
of the Healthcare Facility’s gross annual revenue, Borrower shall solicit
written cost estimates. Borrower shall keep copies of all written cost estimates
and contracts or other instruments relating to the Project, all or any of which
may be subject to inspection and examination by HUD at the Project or other
mutually agreeable location.

 

24.         RESPONSIVENESS TO INQUIRIES. At the request of HUD, Borrower shall
promptly furnish or cause to be furnished operating budgets and occupancy,
accounting and other reports (including credit reports) and give or cause to be
given specific answers to questions relative to income, assets, liabilities,
contracts, operation, and conditions of the Project and the status of the
Borrower’s Security Instrument.

 

25.         PERMITS AND APPROVALS.

 

(a)          Borrower shall at all times cause Operator, or any lessee or
management agent, as applicable, to maintain in full force and effect, all
appropriate certificates of need, bed authority, provider agreements, licenses,
permits and approvals reasonably necessary to operate the Healthcare Facility or
to fund the operation of the Project for the Approved Use (collectively, the
“Permits and Approvals”). Without the prior written consent of HUD, none of the
Permits and Approvals shall be conveyed, assigned, encumbered, transferred or
alienated from the Healthcare Facility or the Project (nor shall they be
relinquished to any licensing or certification authority). Borrower shall ensure
that the Healthcare Facility and the Project are at all times operated in
accordance with the requirements of the Permits and Approvals.

 



Previous versions obsoletePage 18 of 33form HUD-92466-ORCF (06/2014)

 

 

(b)          The security interest referred to in Section 27 below shall
constitute, to the extent permitted by law, a first lien upon all of the rights,
titles and interests of Borrower, if any, in the Permits and Approvals. However,
in the event of either a monetary or other default under this Agreement, the
Note, the Borrower’s Security Instrument, or any of the other Loan Documents,
the Borrower shall cooperate in any legal and lawful manner necessary or
required to permit the continued operation of the Healthcare Facility for the
Approved Use. For the intents and purposes herein, Borrower hereby irrevocably
nominates and appoints Lender and HUD, their respective successors and assigns,
each in its own capacity, as Borrower’s attorney-in-fact coupled with an
interest to do all things that any such attorney-in-fact deems to be necessary
or appropriate in order to facilitate the continued operation of the Healthcare
Facility and the Project for the Approved Use, including but not limited to, the
power and authority to provide any and all information and data, pay such fees
as may be required, and execute and sign in the name of Borrower, its successors
or assigns, any and all documents, as may be required by any Governmental
Authority exercising jurisdiction over the Project.

 

(c)          Borrower shall not alter, terminate or relinquish or suffer or
permit the alteration, termination or relinquishment of any Permits and
Approvals without the prior written approval of HUD. In the event that any such
alteration, termination or relinquishment is proposed, upon learning of such
proposed alteration, termination or relinquishment, Borrower shall advise HUD
and Lender promptly. Borrower shall insert the foregoing requirements into any
Borrower-Operator Agreement for the Project.

 

(d)          Except as otherwise provided below or in Program Obligations,
Borrower shall electronically deliver within two (2) Business Days after
Borrower’s receipt thereof, to the assigned HUD personnel and Lender copies of
any and all notices, reports, surveys and other correspondence (regardless of
form) received by Borrower from any Governmental Authority that includes any
statement, finding or assertion that (i) Borrower, Operator, the Project or any
lessee or management agent of the Project is or may be in violation of (or
default under) any of the Permits and Approvals or any governmental requirements
applicable thereto, (ii) any of the Permits and Approvals are to be terminated,
limited in any way, or not renewed, (iii) any civil money penalty relating to
the Project is being imposed with respect to the Healthcare Facility, or (iv)
Borrower, Operator, the Project or any lessee or management agent of the Project
is subject to any governmental investigation or inquiry involving fraud.
Borrower shall deliver to the assigned HUD personnel and Lender, simultaneously
with delivery thereof to any Governmental Authority, any and all responses given
by or on behalf of Borrower to any of the foregoing and shall provide to HUD and
Lender, promptly upon request, such other information regarding any of the
foregoing as HUD or Lender may request. Unless otherwise requested by HUD, the
reporting requirement of this provision shall not encompass regulators’
communications relating solely to Licensed Nursing Facility surveys where the
most severe citation level is at the “G” level or its equivalent (pursuant to
CMS State Operations Manual, Chapter 7, as may hereafter be edited or updated,
or any successor guidance) unless a citation at such level is either (i)
unresolved from the two  most recent consecutive prior surveys, or (ii) is a
repeat violation having the same citation number.  Moreover, unless otherwise
requested by HUD or Lender, the initial communication from the Operator pursuant
to this paragraph shall be a notice by email to the Lender describing the
conduct cited, the scope and duration of remedy(ies) imposed, and the timelines
for corrective actions.  Then, unless otherwise requested by HUD or Lender, the
next communication from the Operator shall be notification that the citations
have been cleared by the issuing regulatory agency. The receipt by HUD and/or
Lender of notices, reports, surveys, correspondence and other information shall
not in any way impose any obligation or liability on HUD, the Lender or their
respective agents, representatives or designees to take or refrain from taking
any action, and HUD, Lender and their respective agents, representatives and
designees shall have no liability for any failure to act thereon or as a result
thereof.

 



Previous versions obsoletePage 19 of 33form HUD-92466-ORCF (06/2014)

 

 

26.         Operator; Cooperation in Change of Operator.

 

(a)          Unless Borrower is itself the licensed operator of the Healthcare
Facility, Borrower has or shall enter into and maintain [the Borrower-Operator
Agreement] [OR the Master Lease, and shall cause Master Tenant to enter into and
maintain the Borrower-Operator Agreement], in such form as approved by HUD. Any
Operator (including Borrower) must be approved by HUD and shall execute a
Healthcare Regulatory Agreement – Operator (Form HUD-92466A-ORCF) upon such
terms as are acceptable to HUD and an Operator Security Agreement (Form
HUD-92323-ORCF) and deposit account control agreements in form and substance
satisfactory to HUD and Lender. If Borrower is or becomes Operator, Borrower
shall execute a Healthcare Regulatory Agreement – Operator (Form
HUD-92466A-ORCF) upon terms acceptable to HUD and an Operator Security Agreement
(Form HUD-92323-ORCF) and deposit account control agreements in form and
substance satisfactory to HUD and Lender.

 

(b)          Borrower shall require Operator to comply with the terms of the
Operator’s Regulatory Agreement and shall set forth such requirements, or cause
such requirements to be set forth, in any Borrower-Operator Agreement. [Borrower
shall require Master Tenant to comply with the terms of the Master Tenant’s
Regulatory Agreement and shall set forth such requirements in any Master Lease.]

 

(c)          In the event that, consistent with the Operator’s Regulatory
Agreement [and/or Master Tenant’s Regulatory Agreement], HUD directs Borrower
[and/or Master Tenant] to terminate any Borrower-Operator Agreement [and/or
Master Lease] and procure a new Operator acceptable to HUD, Borrower shall
expeditiously do so consistent with the continued operation of the Healthcare
Facility for the Approved Use, and in cooperation with and subject to the
requirements of the necessary regulatory and/or funding entities. Doing so shall
in no way obviate the Borrower’s obligation to comply with all other terms of
this Agreement or affect any enforcement action by HUD.

 



Previous versions obsoletePage 20 of 33form HUD-92466-ORCF (06/2014)

 

 

(d)          In the event that Borrower is itself the licensed operator of the
Healthcare Facility and HUD determines that (i) any of the Permits and Approvals
have been or are at substantial and imminent risk of being terminated, suspended
or otherwise restricted in such a way that the Project could not be operated for
the Approved Use, as evidenced by, without limitation, letters of warning or
imposition of penalties from applicable state and/or federal regulatory and/or
funding agencies, or (ii) the financial viability of the Healthcare Facility is
at substantial and imminent risk, then, pursuant to Program Obligations and
without prejudice to any enforcement actions otherwise set forth in this
Agreement, HUD may direct Borrower to retain the services of an operator
acceptable to HUD. Upon such direction from HUD, Borrower shall expeditiously do
so.

 

(e)          Without prior approval of HUD, [the Operator Lease shall not, and
may not be amended to,] OR [neither the Operator Lease nor the Master Lease
shall or shall be amended to,] contain any provisions that cause such lease to
be characterized as other than an “operating lease” pursuant to Generally
Accepted Accounting Principles and FASB Standard 13 (or its successor),
including without limitation provisions that convey an ownership interest in the
Project to Operator [or Master Tenant, as applicable], or grant Operator [or
Master Tenant, as applicable] a bargain purchase option during or after the
lease term. Nothing herein shall be construed as prohibiting Borrower from
granting an Operator or Master Tenant, as applicable, an option to purchase the
Project on arms-length negotiated terms, provided that such terms do not cause
the Operator Lease to be characterized as something other than an “operating
lease” for accounting purposes and provided such option provides that the
exercising of same is subject to the prior satisfaction of applicable Program
Obligations, including those relating to the transfer of physical assets.

 

27.         Personal Property; Security Interests. Borrower shall suitably
equip, or cause to be equipped, the Project for the Approved Use. Except as
otherwise approved in writing by HUD, Borrower shall grant to Lender and HUD a
first lien security interest in all personal property of Borrower related to the
Project as additional security for the obligations of Borrower under the Note,
the Borrower’s Security Instrument and this Agreement. Such security interest
shall be evidenced by such security agreements as Lender and/or HUD may require
and, in connection therewith, Borrower shall execute or cause to be executed and
delivered such deposit account control agreements as may be required by Lender
and/or HUD. Borrower hereby authorizes each of Lender and HUD to file such UCC
financing statements, amendments, and continuation statements as either of them
may deem to be necessary or appropriate in connection with the foregoing
security interests. Borrower shall not be permitted to grant any other liens on
any of the Mortgaged Property without the prior written approval of Lender and
HUD.

 



Previous versions obsoletePage 21 of 33form HUD-92466-ORCF (06/2014)

 

 

28.         Professional Liability Insurance. Borrower shall maintain, or cause
Operator or any lessee or management agent to maintain, professional liability
insurance that complies with the applicable requirements of HUD. Annually,
Borrower shall provide, or cause Operator or any lessee or management agent to
provide, to HUD and Lender, a certification of compliance with such professional
liability insurance requirements as evidenced by an Acord or certified copy of
the insurance policy.

 

29.         PROPERTY MANAGEMENT AGREEMENTS. If, in addition to or in lieu of any
Borrower-Operator Agreement, Borrower enters into a property management
agreement or other document outlining procedures for managing the Healthcare
Facility (“Management Agreement”), such agreement or document must be approved
by HUD and consistent with Program Obligations. Any management agent must be
approved by HUD and must execute and deliver a Management Agent Certification –
Residential Care Facilities (form HUD-9839-ORCF, or successor form) in such form
as approved by HUD. Any Management Agreement shall contain the following
provisions: (1) the Management Agreement shall terminate without penalty upon
failure to comply with the provisions of Management Certification to HUD, or for
other good cause, including without limitation for violations of the Borrower’s
Regulatory Agreement, Operator’s Regulatory Agreement, and/or Master Tenant’s
Regulatory Agreement, if any, thirty days after HUD has mailed to Borrower, or
Operator, as applicable, a written notice of its desire to terminate the
Management Agreement; (2) in the event that HUD determines that any of the
Permits and Approvals reasonably necessary to operate the Healthcare Facility is
at substantial and imminent risk of being terminated, suspended or otherwise
restricted, if such termination, suspension or other restriction would have a
materially adverse effect on the Project, the Management Agreement shall
terminate immediately without penalty upon HUD’s issuance of a notice of
termination to Borrower, or Operator, as applicable, and such management agent;
and (3) the Management Agreement may not be assigned without the prior written
approval of HUD. Upon HUD’s request for termination, Borrower, or Operator, as
applicable, shall immediately arrange to terminate any such Management Agreement
and shall make arrangements satisfactory to HUD for the continuing proper
management of the Healthcare Facility and the Project. Any material amendment to
the management agreement must be acceptable to HUD, in accordance with Program
Obligations.

 

30.         ACCEPTABILITY OF MANAGEMENT OF THE MORTGAGED PROPERTY. Borrower
shall provide management of the Mortgaged Property in a manner consistent with
Program Obligations and acceptable to HUD. Borrower shall take such actions as
shall cause the Project to conform to Program Obligations.

 

31.         TERMINATION OF CONTRACTS. Except as otherwise permitted by HUD, any
contract pertaining to the Project with a vendor having an identity of interest
with the Borrower and/or Operator, as determined by HUD pursuant to Program
Obligations, shall provide: (1) in the event of a default under this Agreement,
[Master Tenant’s Regulatory Agreement,] or the Operator’s Regulatory Agreement,
the contract shall be subject to termination without penalty and without cause
upon written request by HUD, within thirty (30) days notice of such termination;
and (2) in the event that HUD determines that any of the Permits and Approvals
are at substantial and imminent risk of being terminated, suspended or otherwise
restricted so as to have a material adverse effect on the Project, the contract
shall be subject to termination immediately without penalty and without cause
upon written request by HUD. Upon such request by HUD, Borrower shall
immediately arrange to terminate the contract, or cause Operator to terminate
the contract, and Borrower shall also make arrangements, or cause Operator to
make arrangements, satisfactory to HUD for continuing acceptable services to the
Project effective as of the termination date of the contract.

 



Previous versions obsoletePage 22 of 33form HUD-92466-ORCF (06/2014)

 

 

32.         MANAGEMENT AGENT. In the event that a management agent is or will be
the holder of the Healthcare Facility license or is or will be the payee under
one or more third-party payor agreements with respect to the Healthcare
Facility, such management agent will be treated as an Operator in accordance
with Program Obligations.

 

33.         COMMERCIAL (NON-RESIDENTIAL) LEASES. No portion of the Project shall
be leased for any commercial purpose or use without receiving HUD’s prior
written approval as to terms, form and amount, except for commercial leases for
support or ancillary services which are subordinate to the Borrower’s Security
Instrument, have terms of not more than five (5) years and otherwise comply with
Program Obligations. Borrower shall deliver, or cause to be delivered, an
executed copy of any commercial lease to HUD and Lender within thirty (30) days
after its effective date.

 

V. ACTIONS REQUIRING THE PRIOR WRITTEN APPROVAL OF HUD.

 

34.         Borrower shall not without the prior written approval of HUD,
including without limitation in accordance with Program Obligations:

 

(a)          Convey, assign, transfer, pledge, hypothecate, encumber, or
otherwise dispose of the Mortgaged Property or any interest therein, or permit
the conveyance, assignment, or transfer of any interest or control in Borrower
(if the effect of such conveyance, assignment or transfer is the creation or
elimination of a Principal) unless permitted by Program Obligations. Borrower
need not obtain the prior written approval of HUD for: (i) conveyance of the
Mortgaged Property at a judicial or non-judicial foreclosure sale under the
Borrower’s Security Instrument; (ii) inclusion of the Mortgaged Property in a
bankruptcy estate by operation of law under the United States Bankruptcy Code;
(iii) acquisition of an interest by inheritance or by court decree; or (iv) as
otherwise allowed by Program Obligations.

 

(b)          Enter into any contract, agreement or arrangement to borrow funds
or finance any purchase or incur any liability, direct or contingent, other than
in accordance with the Loan Documents and Program Obligations.

 

(c)          Pay out any funds in violation of this Agreement, the Loan
Documents, or Program Obligations.

 



Previous versions obsoletePage 23 of 33form HUD-92466-ORCF (06/2014)

 

 

(d)          In accordance with 24 C.F.R. 232.1007 or any successor regulation,
except for Distributions allowed pursuant to this Agreement, pay any
compensation, including wages or salaries, in excess of fair and reasonable
compensation or incur any obligation to do so, to any officer, director,
stockholder, trustee, beneficiary, partner, member, or Principal of Borrower, or
to any nominee thereof, except that, at any time at which Borrower is the
operator of the Healthcare Facility, Borrower may pay fair and reasonable
compensation to employees who are officers, directors, stockholders, trustees,
beneficiaries, partners, members or Principals of Borrower.

 

(e)          Enter into or change any contract, agreement or arrangement for
supervisory or managerial services or leases for the operation of the Healthcare
Facility or any portion of the Project, except as permitted under Program
Obligations.

 

(f)          Convey, assign or transfer any right to receive Rents of the
Mortgaged Property.

 

(g)          Remodel, add to, subtract from, construct, reconstruct or demolish
any part of the Project, except as required by HUD under Section 21(c) and
except that Borrower may, without approval of HUD, (i) dispose of or cause to be
disposed of obsolete or deteriorated Fixtures or Personalty if the same are
replaced with like items of the same or greater quality or value (provided, that
Borrower shall have no obligation to replace any such Fixtures or Personalty
that are not needed for operation of the Project) and (ii) make minor
alterations that do not adversely affect the Mortgaged Property.

 

(h)          Permit the use of the Project, including any portion of the
Healthcare Facility, for any other purpose except the Approved Use, or permit
commercial use greater than that originally approved by HUD.

 

(i)          Amend the organizational documents of Borrower in such a way that
modifies the terms of the organizational documents required by HUD, Lender,
and/or Program Obligations, including, but not limited to: (i) any amendment
that results in the creation or elimination of a Principal or modifies the
requirements regarding the filing of a HUD previous participation certification
when required by Program Obligations; (ii) any amendment that in any way affects
the Loan Documents; (iii) any amendment that would change the identity of the
persons and/or entities authorized to bind Borrower previously approved by HUD
or pre-approve a successor general partner, manager or member to bind the
partnership or company for any matters concerning the Project which require
HUD’s consent or approval; (iv) a change in any general partner, manager or
managing member or pre-approved successor general partner, manager or managing
member of the partnership or company or any change in a guarantor of any
obligation to HUD; and (v) any proposed changes to the mandatory HUD language
included in the organizational documents. Copies of all fully executed
amendments to the organizational documents must be provided to HUD within ten
(10) days of the effective date of the amendment. If the amendments to the
organizational documents are recorded, copies of the recorded documents must be
provided to HUD within ten (10) days of receipt by Borrower.

 



Previous versions obsoletePage 24 of 33form HUD-92466-ORCF (06/2014)

 

 

(j)          Except in cases funded by proceeds from professional liability
insurance, institute litigation seeking the recovery of a sum in excess of
$100,000, nor settle or compromise any action for specific performance, damages,
or other equitable relief, in excess of $100,000; and in all cases dispose of or
distribute the proceeds thereof.

 

(k)          Reimburse any party from the Mortgaged Property for payment of
expenses or costs of the Project except for Reasonable Operating Expenses and
except for payments by means of Distributions.

 

(l)          Receive any fee or payment of any kind from Operator or any
management agent or employee of the Project, or other provider of Goods or
Services of the Project in exchange for the right to provide such Goods or
Services.

 

(m)          Except as provided in Section 33, enter into, or agree to the
assignment of, any commercial lease for all or part of the Mortgaged Property.

 

(n)          Enter into any amendment of any contract or lease relating to the
Project, except to the extent such contract or lease does not require HUD’s
approval, including without limitation any amendment that (i) reduces the rent
or other payments due to Borrower, (ii) materially increases the obligations of
Borrower or the rights of the other parties to such contract or lease, (iii)
materially decreases the rights of Borrower or the obligations of the other
parties to such contract or lease, or (iv) alters any provision of such contract
or lease required by HUD to be included therein.

 

VI. ENFORCEMENT.

 

35.         VIOLATION OF AGREEMENT. The occurrence of any one or more of the
following shall constitute a “Violation” under this Agreement:

 

(a)          Any failure by Borrower to comply with any of the provisions of
this Agreement;

 

(b)          Any failure by Borrower to comply with any of the provisions of any
other of the Loan Documents;

 

(c)          Any fraud or material misrepresentation or material omission by
Borrower, any of its officers, directors, trustees, general partners, members,
managers, employees, representatives or managing agent in connection with (1)
any financial statement, rent roll or other report or information provided to
HUD during the term of this Agreement or (2) any request for HUD’s consent to
any proposed action, including a request for disbursement of funds from any
restricted account for which HUD’s prior written approval is required; or

 



Previous versions obsoletePage 25 of 33form HUD-92466-ORCF (06/2014)

 

 

(d)          The commencement of a forfeiture action or proceeding, whether
civil or criminal, which, in HUD’s reasonable judgment, could result in a
forfeiture of the Mortgaged Property or otherwise materially impair Lender’s
and/or HUD’s interest in the Mortgaged Property.

 

36.         NOTICE OF VIOLATION AND EVENT OF DEFAULT.

 

(a)          At any time during the existence of a Violation, HUD may give
written notice of such Violation to Borrower (the “Violation Notice”), addressed
to the addresses stated in this Agreement, or such other addresses as may
subsequently, upon appropriate written Notice to HUD and Lender, be designated
by Borrower as its legal business address. Borrower shall have thirty (30) days
to cure, or cause to be cured, any Violation described in the Violation Notice,
provided that HUD shall extend such thirty (30) day period by such time as HUD
may reasonably determine is necessary to correct the Violation for so long as,
HUD determines, in its discretion, that: (i) Borrower is timely satisfying all
payment obligations in the Loan Documents; (ii) none of the Permits and
Approvals is at substantial and imminent risk of being terminated; (iii) such
violation cannot reasonably be corrected during such thirty (30) day period, but
can reasonably be corrected in a timely manner, and (iv) Borrower [, Master
Tenant,] or Operator commences to correct such Violation, or cause such
correction to be commenced, during such thirty (30) day period and thereafter
diligently and continuously proceeds to correct, or cause correction of, such
Violation. If, after delivery of such Violation Notice and applicable cure
period, the Violation is not corrected to the satisfaction of HUD, HUD may
declare an Event of Default under this Agreement without further Notice.
Alternatively, if necessary in HUD’s determination to protect the health and
safety of the tenants or the financial or operational viability of the
Healthcare Facility, HUD may declare an Event of Default at any time during the
existence of a Violation without providing prior written notice of the
Violation.

 

(b)          Notwithstanding any other provisions of this Agreement, if HUD
determines at any time that any of the Permits and Approvals are at substantial
and imminent risk of being terminated, suspended or otherwise restricted if such
termination, suspension, or other restriction would have a materially adverse
effect on the Project, including without limitation, HUD’s determination that
there is a substantial risk that deficiencies identified by applicable state
and/or federal regulatory and/or funding agencies cannot be cured in such manner
and within such time periods as would avoid the loss, suspension, or diminution
of any of the Permits and Approvals that would have a materially adverse effect
on the Project, or if HUD determines at any time that, as a result of a
Violation, the value of the Mortgaged Property is at substantial and imminent
risk of material adverse diminution, then HUD may immediately (without thirty
(30) days notice) declare an Event of Default of this Agreement and may
immediately proceed to take actions to pursue its remedies.

 

(c)          Upon any declaration of an Event of Default, HUD may:

 



Previous versions obsoletePage 26 of 33form HUD-92466-ORCF (06/2014)

 

 

(i)If HUD holds the Note, declare the whole of the Indebtedness immediately due
and payable and then proceed with the foreclosure of the Borrower’s Security
Instrument or otherwise dispose of HUD’s interest in the Note and the Borrower’s
Security Instrument pursuant to Program Obligations;    

(ii)If the Note is not held by HUD, notify the holder of the Note of such
default and require the holder to declare a default under the Note and the
Borrower’s Security Instrument, and the holder after receiving such Notice and
demand, shall declare the whole of the Indebtedness due and payable and
thereupon proceed with foreclosure of the Borrower’s Security Instrument and/or
the exercise of other remedies available to Lender under the Loan Documents or
at law or equity, or assign the Note and the Borrower’s Security Instrument to
HUD as provided in Program Obligations. Upon assignment of the Note and the
Borrower’s Security Instrument to HUD, HUD may then proceed with the foreclosure
of the Borrower’s Security Instrument or otherwise dispose of HUD’s interest in
the Note and the Borrower’s Security Instrument pursuant to Program Obligations;
   

(iii)Collect all Rents and charges in connection with the Project or the
operation of the Healthcare Facility, to the extent permitted by applicable law,
and use such collections to pay obligations of Borrower under this Agreement and
under the Note and the Loan Documents and the necessary expenses of preserving
and operating the Project;    

(iv)Take possession of the Mortgaged Property, bring any action necessary to
enforce any rights of Borrower growing out of the Mortgaged Property’s
operation, and maintain the Mortgaged Property in decent, safe, sanitary
condition and good repair;    

(v)Apply to any court, state or federal, for specific performance of this
Agreement, for an injunction against any Violations of this Agreement, for the
appointment of a receiver to take over and operate the Project in accordance
with the terms of this Agreement, or for such other relief as may be
appropriate, as the injury to HUD arising from a default under any of the terms
of this Agreement would be irreparable and the amount of damage would be
difficult to ascertain; and,    

(vi)Collect reasonable attorney fees related to enforcing Borrower’s compliance
with this Agreement.

 



Previous versions obsoletePage 27 of 33form HUD-92466-ORCF (06/2014)

 

 

(d)          Any forbearance by HUD in exercising any right or remedy under this
Agreement or otherwise afforded by applicable law shall not be a waiver of or
preclude the exercise of any right or remedy.

 

(e)          [If a master lease structure, include the appropriate provisions
(SNDA used if there is no identity of interest between Borrower and Master
Tenant or Operator, Subordination Agreement used if there is an identity of
interest): HUD agrees to honor the provisions of [Sections 4, 5, and 7 of that
certain Master Lease Subordination, Non-Disturbance and Attornment Agreement] OR
[Section 5 of that certain Master Lease Subordination Agreement] relating to the
Project by and between Lender and Borrower, among others, insofar as such
sections call for HUD’s consent for the release of the Project from the Master
Lease and/or the Loan Documents, on the terms and subject to the limitations set
forth in such sections.]

 

37.         MEASURE OF DAMAGES. The damage to HUD as a result of Borrower’s
breach of duties and obligations under this Agreement shall be, in the case of
failure to maintain, or cause to be maintained, the Project as required by this
Agreement, the cost of the repairs required to return the Project to decent,
safe and sanitary condition and good repair. This contractual provision shall
not abrogate or limit any other remedy or measure of damages available to HUD
under any civil, criminal or common law.

 

38.         NONRECOURSE DEBT. The following individuals or entities identified
in the Firm Commitment: [Insert names of such parties here; such parties must
indicate acknowledgement and acceptance of this Section by executing below or in
counterpart] as identified in the Firm Commitment does not assume personal
liability for payments due under the Note and the Borrower’s Security
Instrument, or for the payments to the Reserve for Replacement, or for matters
not under its control, provided that each said individual or entity shall remain
personally liable under this Agreement only with respect to the matters
hereinafter stated; namely: (a) for funds or property of the Project coming into
its hands which, by the provisions of this Agreement, it is not entitled to
retain; (b) for authorizing the conveyance, assignment, transfer, pledge,
encumbrance, or other disposition of the Mortgaged Property or any interest
therein in violation of this Agreement without the prior written approval of
HUD; and (c) for its own acts and deeds, or acts and deeds of others, which it
has authorized in violation of the provisions of this Section. The obligations
of the individuals or entities listed in this Section shall survive any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, any termination of this Agreement, and any release of record of
the Borrower’s Security Instrument.

 

___     ________________

Individual/Entity [insert appropriate signature block indicating authorized
individual executing document; signature may also be provided in counterpart.]

 



Previous versions obsoletePage 28 of 33form HUD-92466-ORCF (06/2014)

 

 

___     _________________

Individual/Entity [insert appropriate signature block indicating authorized
individual executing document; signature may also be provided in counterpart.]

 

VII. MISCELLANEOUS.

 

39.         COMPLIANCE WITH LAWS.

 

(a)          Borrower shall comply with all applicable: laws; ordinances;
regulations; requirements of any Governmental Authority; lawful covenants and
agreements (including the Borrower’s Security Instrument) recorded against the
Mortgaged Property; and Program Obligations; including but not limited to those
of the foregoing pertaining to: health and safety; construction of improvements
on the Mortgaged Property; fair housing; civil rights; zoning and land use;
Leases; lead-based paint maintenance requirements of 24 C.F.R. Part 35 and
maintenance and disposition of resident security deposits; and, with respect to
all of the foregoing, all subsequent amendments, revisions, promulgations or
enactments. Borrower shall at all times maintain records sufficient to
demonstrate compliance with the provisions of this Section 39. Borrower shall
take appropriate measures to prevent, and shall not engage in or knowingly
permit, any illegal activities at the Mortgaged Property including those that
could endanger residents or visitors, result in damage to the Mortgaged
Property, result in forfeiture of the Mortgaged Property, or otherwise impair
the lien created by the Borrower’s Security Instrument or Lender’s interest in
the Mortgaged Property. To the best of Borrower’s knowledge, Borrower represents
and warrants to HUD that no portion of the Mortgaged Property has been or shall
be purchased with the proceeds of any illegal activity.

 

(b)          There shall be full compliance with the provisions of (1) any State
or local laws prohibiting discrimination in housing on the basis of race, color,
creed, or national origin; and (2) the regulations of HUD providing for
non-discrimination and equal opportunity in housing. It is understood and agreed
that failure or refusal to comply with any such provisions shall be a proper
basis for HUD to take any corrective action it may deem necessary including, but
not limited to, the rejection of applications for FHA mortgage insurance and the
refusal to enter into future contracts of any kind with which Borrower is
identified; and further, if Borrower is a corporation or any other type of
business association or organization which may fail or refuse to comply with the
aforementioned provisions, HUD shall have a similar right of corrective action
(1) with respect to any individuals who are officers, directors, trustees,
managers, partners, associates or principal stockholders of Borrower; and (2)
with respect to any other type of business association, or organization with
which the officers, directors, trustee, managers, partners, associates or
principal stockholders of Borrower may be identified.

 

(c)          HUD and Lender shall be entitled to invoke any remedies available
by law or equity to redress any breach or to compel compliance by Borrower with
these requirements, including any remedies available hereunder.

 



Previous versions obsoletePage 29 of 33form HUD-92466-ORCF (06/2014)

 

 

40.         BINDING EFFECT. This Agreement shall bind, and the benefits shall
inure to, Borrower, its heirs, legal representative, executors, administrators,
successors in office or interest, and assigns, and to HUD and HUD’s successors,
so long as the Contract of Insurance continues in effect, and during such
further time as HUD shall be Lender, holder, coinsurer, or reinsurer of the
Borrower’s Security Instrument, or obligated to reinsure the Note or the
Borrower’s Security Instrument.

 

41.         PARAMOUNT RIGHTS AND OBLIGATIONS. Borrower warrants that it has not,
and shall not, execute any other agreement with provisions contradictory of, or
in opposition to, the provisions hereof, and that, in any event, the
requirements of this Agreement are paramount and controlling as to the rights
and obligations set forth and supersede any other requirements in conflict
therewith.

 

42.         SEVERABILITY. The invalidity of any clause, part, or provision of
this Agreement shall not affect the validity of the remaining portions hereof.

 

43.         RULES OF CONSTRUCTION. The captions and headings of the sections of
this Agreement are for convenience only and shall be disregarded in construing
this Agreement. Any reference in this Agreement to an “Exhibit” or a “Section”
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Agreement or to a Section of this
Agreement. All Exhibits attached to or referred to in this Agreement are
incorporated by reference into this Agreement. Use of the singular in this
Agreement includes the plural and use of the plural includes the singular. As
used in this Agreement, the term, “including” means “including, but not limited
to.”

 

44.         PRESENT ASSIGNMENT. To the extent permitted by applicable law,
Borrower irrevocably and unconditionally assigns, pledges, mortgages and
transfers to HUD its rights to Rents, charges, fees, carrying charges, Project
accounts, security deposits, and other revenues and receipts of whatsoever sort
that it may receive or be entitled to receive from the operation of the
Mortgaged Property, subject to the assignment of Rents and other provisions in
the Borrower’s Security Instrument and, if Borrower is also Operator, subject to
the rights of any accounts receivable lender under accounts receivable financing
that has been approved by HUD. Until a default is declared under this Agreement,
a revocable license is granted to Borrower to collect and retain such Rents,
charges, fees, carrying charges, Project accounts, security deposits, and other
revenues and receipts, but upon an Event of Default under this Agreement or
under the Borrower’s Security Instrument, such revocable license is
automatically terminated.

 



Previous versions obsoletePage 30 of 33form HUD-92466-ORCF (06/2014)

 

 

45.         NOTICE.

 

(a)          All notices, demands and other communications (“Notice”) under or
concerning this Agreement shall be in writing. A courtesy copy of any Notice
given by Borrower or HUD shall be sent simultaneously to Lender. Each Notice
shall be addressed to the intended recipients at their respective addresses set
forth below, and shall be deemed given on the earliest to occur of (i) the date
when the Notice is received by the addressee; (ii) the first or second Business
Day after the Notice is delivered to a recognized overnight courier service,
with arrangements made for payment of charges for next or second Business Day
delivery, respectively, or (iii) the third Business Day after the Notice is
deposited in the United States mail with postage prepaid, certified mail, return
receipt requested. As used in this Section 45, the term “Business Day” means any
day other than a Saturday or a Sunday, a federal holiday or holiday in the state
where the Project is located or other day on which the federal government or the
government of the state where the Project is located is not open for business.
When not specifically designated as a Business Day, the term “day” shall refer
to a calendar day.

 

(b)          Any party to this Agreement and Lender may change the address to
which Notices intended for it are to be directed by means of Notice given to the
other party in accordance with this Section 45. Each party agrees that it shall
not refuse or reject delivery of any Notice given in accordance with this
Section 45, that it shall acknowledge, in writing, the receipt of any Notice
upon request by the other party and that any Notice rejected or refused by it
shall be deemed for purposes of this Section 45 to have been received by the
rejecting party on the date so refused or rejected, as conclusively established
by the records of the U.S. Postal Service or the courier service.

 

BORROWER:      

 

HUD:      

 

LENDER:      

 



Previous versions obsoletePage 31 of 33form HUD-92466-ORCF (06/2014)

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the
date first herein above written.

 

Borrower hereby certifies that the statements and representations contained in
this instrument and all supporting documentation thereto are true, accurate, and
complete and that each signatory has read and understands the terms of this
instrument. This instrument has been made, presented, and delivered for the
purpose of influencing an official action of HUD in insuring the Loan, and may
be relied upon by HUD as a true statement of the facts contained therein.

 

BORROWER:

 

___     ________________________________

 

By: ___     ______________________________

Name: _     ______________________________

Title: __     ______________________________

 

U.S. DEPARTMENT OF HOUSING

AND URBAN DEVELOPMENT,

acting by and through the Secretary:

 

By: ___     ______________________________

Name: _     ______________________________

Authorized Agent

Office of Residential Care Facilities

 

     

[ADD ADDITIONAL LINES IF NEEDED]

 

NOTICE: THIS AGREEMENT MUST HAVE A LEGAL DESCRIPTION ATTACHED AND BE EXECUTED
WITH ALL FORMALITIES REQUIRED FOR RECORDING A DEED TO REAL ESTATE (i.e.,
NOTARY/ACKNOWLEDGEMENT, SEAL, WITNESS OR OTHER APPROPRIATE FORMALITIES).

 

Previous versions obsoletePage 32 of 33form HUD-92466-ORCF (06/2014)

 

 

EXHIBIT A

 

[LEGAL DESCRIPTION OF THE LAND]

 

     

 



Previous versions obsoletePage 33 of 33form HUD-92466-ORCF (06/2014)

